UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7266


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN WILLIAMS, JR., a/k/a Cecil,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:04-cr-00322-FL-1)


Submitted:   April 13, 2010                 Decided:   April 21, 2010


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Williams, Jr., Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                John Williams, Jr., appeals the district court’s order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)       (2006).     We   have   reviewed   the    record    and   find   no

reversible error.          Accordingly, we affirm for the reasons stated

by   the    district       court.       United   States    v.    Williams,       No.

5:04-cr-00322-FL-1 (E.D.N.C. July 1, 2009).                 We deny Williams’

motion     to    appoint    counsel     and   dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2